

Exhibit 10.25(b)

AMENDMENT NO. 1
TO
GAS GATHERING AGREEMENT FOR THE MERCURY, PANDORA,
PLUTO AND SATURN GAS GATHERING SYSTEMS
This Amendment No. 1 to the Gas Gathering Agreement for the Mercury, Pandora,
Pluto and Saturn Gas Gathering Systems (this “Amendment”) is made and entered
into as of September 18, 2015 (the “Effective Date”), by and between EQT
Production Company (“Producer”) and EQT Energy, LLC (collectively with Producer,
“Shipper”), on the one hand, and EQM Gathering OPCO, LLC (“Gatherer”), on the
other hand. Producer, Shipper and Gatherer are each referred to herein as a
“Party” and collectively as the “Parties”.


WHEREAS, the Parties made and entered into that certain Gas Gathering Agreement
for the Mercury, Pandora, Pluto and Saturn Gas Gathering Systems dated March 1,
2015 (the “Agreement”), pursuant to which, among other provisions, Shipper
requested that Gatherer provide the gathering of natural gas on behalf of
Shipper by receiving quantities of natural gas and redelivering it to or for
Shipper’s account; and


WHEREAS, the Parties intend to amend the Agreement, upon the terms and subject
to the conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:


1.Definitions. All capitalized terms used but not otherwise defined or amended
herein shall have the meanings ascribed to them in the Agreement.


2.Amendments.


a.
Exhibit A-1 attached to the Agreement is hereby deleted in its entirety and
replaced with revised Exhibit A-1, a copy of which is attached hereto.



b.
The table set forth in Section III(A)(1) of Exhibit F attached to the Agreement
is hereby deleted in its entirety and replaced with the table attached hereto as
Exhibit F.



3.Effect of Amendment. The Agreement, as amended hereby, shall remain in full
force and effect, and all terms hereof are hereby ratified and confirmed by the
Parties.


4.Further Actions. The Parties agree to execute such other documents and take
such further actions necessary to effectuate this Amendment.

Page 1

--------------------------------------------------------------------------------



5.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same agreement. It is agreed by the Parties that
facsimile signature pages signed by the Parties shall be binding to the same
extent as original signature pages.


6.Entire Agreement. This Amendment is the entire agreement between the Parties
concerning the subject matter hereof and neither Party shall be bound by
representations except as set forth in this Amendment.


7.Amendments. This Amendment may not be modified or amended except by a written
agreement signed by the Parties.




[Remainder of page intentionally blank]









Page 2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.


EQT PRODUCTION COMPANY
EQM GATHERING OPCO, LLC
By:   /s/ David Schlosser      
By:   /s/ Andrew L. Murphy   
Name:   David Schlosser      
Name:   Andrew L. Murphy      
Title:   EVP Production      
Title:   Vice President      


EQT ENERGY, LLC
 
By:   /s/ Donald Jenkins      
 
Name:   Donald Jenkins      
 
Title:   EVP Commercial      
 










Page 3

--------------------------------------------------------------------------------




EXHIBIT A-1
RECEIPT POINTS, DELIVERY POINTS AND RECEIPT POINT MDQ


RECEIPT POINTS



 
System
Receipt Point Meter ID
Receipt Point Meter Name
Receipt Point MDQ
Mcf / Day
  
Mercury
5100016
Big 176 Gathering MM A Run
68,600
 
Mercury
5100042
Big 333/192 MM A Run
117,300
 
Mercury
5100045
PNG 129 Gathering MM A Run
117,300
 
Mercury
5100069
PNG 103 MM A RUN UPGRADE
117,300
 
Mercury
5100070
PNG 103 MM B RUN UPGRADE
68,600
 
Mercury
5100115
Big 7 MM
68,600
 
Mercury
M5208892
Big 333/192 B Run
68,600
 
Mercury
M5223136
BIG 176 Gathering MM B Run
117,300
 
Mercury
M5223466
PNG 129 Gathering MM B Run
117,300
 
Pandora
M5214491
CPT 11 MM
68,600
 
Pandora
M5214966
SMI 27 Gathering MM
117,300
 
Pluto
24491
RSM16
68,600
 
Pluto
24582
RSM110/112 Gathering Meter
68,600
 
Pluto
24595
RSM 118 Gathering MM
68,600
 
Pluto
24596
RSM 119 Gathering MM
68,600
 
Pluto
M5219740
RSM110/112 Gathering Meter
68,600
 
Saturn
24454
OXF 114, 115
19,600
 
Saturn
24455
OXF 121
19,600
 
Saturn
24456
OXF 43 and 44 MM
45,900
 
Saturn
24470
OXF 149/150/156 MM A Run
45,900
 
Saturn
24471
OXF 138 Interconnect
45,900
 
Saturn
24472
OXF 127 Interconnect
45,900
 
Saturn
24481
OX131/152/153Gathering MM
45,900
 
Saturn
24492
WEU 1&2 B Gathering Meter
45,900
 
Saturn
24556
OXF 16 MM
19,600
 
Saturn
24625
OXF 131/152/153 Gathering B Run
45,900
 
Saturn
5100020
PEN 15 Master Meter A Run
45,900
 
Saturn
5100048
PEN15 MM B RUN
45,900
 
Saturn
5100059
SMI 28 MM A Run
78,500
 
Saturn
5100061
SMI 28 MM B Run
45,900
 
Saturn
M5212896
WEU-8 Gathering MM
78,500
 
Saturn
M5214202
WEU 51 MM
78,500
 
Saturn
M5214970
WEU 6 Gathering MM A Run
45,900
 
Saturn
M5222001
OXF 149/150/156MM B Run
45,900
 
Saturn
M5223803
OXF 157-159 Gathering MM A Run
45,900
 
Saturn
M5223804
OXF 157-159 Gathering MM B Run
45,900
 
Saturn
M5225932
WEU 6 MM B Run
45,900
 
Saturn
M5228452
WEU 1-2-49 MM
45,900


Page 4

--------------------------------------------------------------------------------





DELIVERY POINTS



 
System
Delivery Point Meter ID
Delivery Point Meter Name
  
Mercury
5100025
MarkWest Mobley 2 (High pressure)
 
Mercury
M5202956
Mercury to MarkWest B Run (High pressure)
 
Mercury
M5209276
Mercury to MW - 16" run 1 (Low pressure)
 
Mercury
M5209277
Mercury to MW - 16" run 2 (Low pressure)
 
Mercury
5100017
Mercury to 302 (Mobley bypass)
 
Mercury
M5224080
Mercury to H-515 (Mobley bypass)
 
Pluto
24490
Pluto to GSF-604
 
Saturn
24452
Pierce North to Equitrans Gathering
 
Saturn
24453
Leeson South to Equitrans Gathering
 
Saturn
24484
Saturn Discharge to WG100
 
Saturn
M5229563
Saturn Units 6 & 7 Discharge to WG100











DRIP LIQUIDS DELIVERY POINT



 
System
Delivery Point Meter ID
Delivery Point Meter Name
  
Mercury
5100093
MarkWest Mobley (Logansport, West Virginia)
 
Saturn
M5206528
NGLs from Saturn to WG100
 
Saturn
M5229478
Saturn CS Liquids to WG100






Page 5





--------------------------------------------------------------------------------




EXHIBIT F
Section III(A)(1) – Receipt Point Interconnect Data



 
System
Meter ID
Meter Name
GPS Coordinates
MAOP
Min DQ
Mcf/Day
Max DQ
Mcf/Day
  
Mercury
5100016
Big 176 Gathering MM A Run
-80.55179
39.55602
1,440
1,900
68,600
 
Mercury
5100042
Big 333/192 MM A Run
-80.58099
39.52385
1,440
3,200
117,300
 
Mercury
5100045
PNG 129 Gathering MM A Run
-80.64344
39.55349
1,440
3,200
117,300
 
Mercury
5100069
PNG 103 MM A RUN UPGRADE
-80.62447
39.56334
1,440
3,200
117,300
 
Mercury
5100070
PNG 103 MM B RUN UPGRADE
-80.62447
39.56334
1,440
1,900
68,600
 
Mercury
5100115
Big 7 MM
-80.61385
39.57679
1,440
1,900
68,600
 
Mercury
M5208892
Big 333/192 B Run
-80.58099
39.52385
1,440
1,900
68,600
 
Mercury
M5223136
BIG 176 Gathering MM B Run
-80.55179
39.55602
1,440
3,200
117,300
 
Mercury
M5223466
PNG 129 Gathering MM B Run
-80.64344
39.55349
1,440
3,200
117,300
 
Pandora
M5214491
CPT 11 MM
-80.72431
39.38134
1,440
1,900
68,600
 
Pandora
M5214966
SMI 27 Gathering MM
-80.7027132
39.3813596
1,440
3,200
117,300
 
Pluto
24491
RSM16
-80.14147
39.32203
1,440
1,900
68,600
 
Pluto
24582
RSM110/112 Gathering Meter
-80.16256
39.31757
1,440
1,900
68,600
 
Pluto
24595
RSM 118 Gathering MM
-80.18918
39.29457
1,440
1,900
68,600
 
Pluto
24596
RSM 119 Gathering MM
-80.15786
39.29579
1,440
1,900
68,600
 
Pluto
M5219740
RSM110/112 Gathering Meter
-80.16256
39.31757
1,440
1,900
68,600
 
Saturn
24454
OXF 114, 115
-80.80857
39.14277
720
600
19,600
 
Saturn
24455
OXF 121
-80.8068
39.1359
720
600
19,600
 
Saturn
24456
OXF 43 and 44 MM
-80.81166
39.14533
720
1,200
45,900
 
Saturn
24470
OXF 149/150/156 MM A Run
-80.78491
39.21018
720
1,200
45,900
 
Saturn
24471
OXF 138 Interconnect
-80.78468
39.20905
720
1,200
45,900
 
Saturn
24472
OXF 127 Interconnect
-80.80583
39.19561
720
1,200
45,900
 
Saturn
24481
OX131/152/153Gathering MM
-80.79538
39.18596
720
1,200
45,900
 
Saturn
24492
WEU 1&2 B Gathering Meter
-80.7872
39.2635
720
1,200
45,900
 
Saturn
24556
OXF 16 MM
-80.77924
39.18906
720
600
19,600
 
Saturn
24625
OXF 131/152/153 Gathering B Run
-80.7952
39.18556
720
1,200
45,900
 
Saturn
5100020
PEN 15 Master Meter A Run
-80.936507
39.2502322
720
1,200
45,900
 
Saturn
5100048
PEN15 MM B RUN
-80.936507
39.2502322
720
1,200
45,900
 
Saturn
5100059
SMI 28 MM A Run
-80.74666
39.25743
720
2,100
78,500
 
Saturn
5100061
SMI 28 MM B Run
-80.74666
39.25743
720
1,200
45,900
 
Saturn
M5212896
WEU-8 Gathering MM
-80.80077
39.27448
720
2,100
78,500
 
Saturn
M5214202
WEU 51 MM
-80.76367
39.25619
720
2,100
78,500
 
Saturn
M5214970
WEU 6 Gathering MM A Run
-80.75645
39.29037
720
1,200
45,900
 
Saturn
M5222001
OXF 149/150/156MM B Run
-80.78491
39.21018
720
1,200
45,900
 
Saturn
M5223803
OXF 157-159 Gathering MM A Run
-80.76716
39.21132
720
1,200
45,900
 
Saturn
M5223804
OXF 157-159 Gathering MM B Run
-80.76716
39.21132
720
1,200
45,900
 
Saturn
M5225932
WEU 6 MM B Run
-80.75645
39.29037
720
1,200
45,900
 
Saturn
M5228452
WEU 1-2-49 MM
-80.7872
39.2635
720
1,200
45,900




Page 6